DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 14, 16, 19, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2015/0312920)[hereafter R1] in view of Kim et al (US 2015/0063177)[hereafter R2].
For claim 1, R1 discloses detecting (102) a downlink transmission (paragraphs 30-40): and transmitting (104), in response to the detection of the downlink transmission, a channel state information (CSI) report in an uplink control resource configured for CSI reporting (paragraphs 30-40). R1 does not explicitly state that the CSI report is transmitted in an uplink resource configured for CSI reporting, but discloses that a CQI is transmitted and reported; however, R2 discloses the CSI report is transmitted in an uplink resource configured for CSI reporting (paragraphs 80-89, 103-104, 120-122, and 130-135 use CSI reporting in response to received downlink information).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use the CSI report is transmitted in an uplink resource configured for CSI reporting taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use a common and well known standard for response increasing marketability, to allow for channel state adjustments increasing efficiency, and design choice.
For claim 2, R1 discloses detecting a failure of a downlink data transmission; wherein the CSI report is transmitted in response to the detection of the failure (paragraphs 30-40 detect the failure of the transmission).
For claim 3, R1 discloses detecting the downlink transmission comprises: detecting a Physical Downlink Control Channel (PDCCH) transmission to trigger CSI reporting (paragraphs 30-40 EPDCCH is detection for the response transmission).
For claim 4, R1 discloses the PDCCH transmission is addressed to a CSI-radio network temporary identifier (CSI-RNTI), or wherein the PDCCH transmission is common to a plurality of terminal devices, or wherein the PDCCH transmission carries a downlink assignment and an indicator indicating the triggering of the CSI reporting (paragraphs 30-40 PDCCH is sent to terminal devices and triggers reporting).
For claim 5, R1 discloses the PDCCH transmission indicates the uplink control resource configured for CSI reporting (paragraphs 30-40).
For claim 6, R1 discloses the uplink control resource is indicated by a control channel element (CCE) index for the PDCCH transmission, or by a specific indicator carried by the PDCCH transmission (paragraphs 13-17, 30-40 CCE).
For claim 7, R1 discloses detecting a downlink data transmission, wherein the downlink data transmission carries a medium access control (MAC) control element for triggering CSI reporting; or detecting a downlink data transmission which uses a preconfigured downlink assignment (paragraphs 30-40 EPDCCH).
For claim 9, R1 discloses the downlink data transmission indicates the uplink control resource configured for CSI reporting with a physical resource block (PRB) index for the downlink data transmission (paragraphs 10-17, 30-40 PRB).
For claim 10, R1 discloses receiving (106) a configuration message from a network node, wherein the configuration message indicates at least one uplink control resource configured for CSI reporting; wherein the CSI report is transmitted in a selected uplink control resource from the at least one uplink control resource by the terminal device (paragraphs 10-17, 30-40).
For claim 11, R1 discloses the configuration message further indicates a content of the CSI report and an object of CSI measurement (paragraphs 10-17, 30-40 content is based on the received configuration EPDCCH).
For claim 12, R1 discloses channel quality indicator (CQI); delta-CQI; rank indication (RI); precoding matrix indicator (PMI); radio frequency transmission point selection; an index of a preferable component carrier; interference measurement; and transmission time interval (TTI) bundling repetition number recommend by the terminal device (paragraphs 10-17, 30-40 CQI).
For claim 14, R1 discloses the configuration message further indicates a transmission control priority for the uplink control resource (paragraphs 10-17, 30-40 transmit in response to measuring).
For claim 16, R1 discloses the PUCCH resource is shared by a group of terminal devices including the terminal device (paragraphs 10-17, 30-40).
For claim 19, R1 discloses receiving a control message to activate or deactivate the transmission of the CSI report caused by the detection of failure; and activating or deactivating the transmission of the CSI report caused by the detection of failure (paragraph 10-17, 30-40 transmit in response to the failure of the EPDCCH).
For claim 20, R1 discloses the CSI report and a NACK message are transmitted in the same dedicated uplink control resource to the terminal device in response to the detection of the failure (paragraphs 10-17, 30-40 transmit the CQI and the notification of the failure).
For claim 22, R1 does not explicitly disclose one or more processors and one or more memories comprising computer program codes. R2 discloses it was common and well known in the art to use a processor and a memory with computer program codes to implement the invention (paragraph 159). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use use a processor and a memory with computer program codes taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use a common and well known standard for response increasing marketability, to allow for channel state adjustments increasing efficiency, and design choice.
For claim 23, R1 discloses performing (302) a downlink transmission to a terminal device (paragraphs 10-17, 30-40); and receiving (304) a CSI report in an uplink control resource configured for CSI reporting from the terminal device, in response to the downlink transmission (paragraphs 10-17, 30-40). R1 does not explicitly state that the CSI report is transmitted in an uplink resource configured for CSI reporting, but discloses that a CQI is transmitted and reported; however, R2 discloses the CSI report is transmitted in an uplink resource configured for CSI reporting (paragraphs 80-89, 103-104, 120-122, and 130-135 use CSI reporting in response to received downlink information).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use the CSI report is transmitted in an uplink resource configured for CSI reporting taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use a common and well known standard for response increasing marketability, to allow for channel state adjustments increasing efficiency, and design choice.
For claim 24, R1 discloses performing a downlink data transmission to the terminal device; wherein the CSI report is received in response to receiving a NACK message which indicates a failure of the downlink data transmission from the terminal device (paragraphs 10-17, 30-40 indicate the failure).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Choi et al (US 2020/0092055) discloses CSI reports and beam failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463